935 So. 2d 93 (2006)
Anthony POPP, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-2101.
District Court of Appeal of Florida, Fifth District.
August 4, 2006.
Howard H. Babb, Jr., Public Defender, and Alan Craig Bushnell, Chief Assistant Public Defender, Ocala, for Petitioner.
No Appearance for Respondent.
THOMPSON, J.
Anthony Popp seeks a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c). Popp's counsel states in the unsworn petition that Popp requested an appeal immediately after he was convicted of felony traffic charges. However, due to construction and renovation of counsel's office, the notice of appeal was not filed as requested. Because the petition was not sworn to as required by Florida Rule of Appellate Procedure 9.141(c)(3)(F), we deny the petition because it is facially insufficient. See Abbot v. State, 929 So. 2d 723, 723 (Fla. 5th DCA 2006); Cosby v. State, 911 So. 2d 275, 275 (Fla. 5th DCA 2005). The denial is without prejudice to Popp to file a facially sufficient sworn petition.
Petition for Belated Appeal DENIED.
SAWAYA and LAWSON, JJ., concur.